            CASE 0:20-cv-01502-JRT-HB Doc. 105 Filed 08/17/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


MILDRED BALDWIN and RONALD
STRUCKHOFF on behalf of themselves                 Case No. 0:20-cv-01502 (JRT/HB)
and others similarly situated,

       Plaintiffs,                                           [Proposed] ORDER
v.

HEARINGPRO, INC.

       Defendant/Crossclaim-Defendant

and

MIRACLE-EAR, INC.

       Defendant/Crossclaimant/Third-
       Party Plaintiff,

v.

TIFFANY DAVIS

            Third-Party Defendant.


                                     [PROPOSED] ORDER

       This is before the Court on the Parties’ Stipulation to Amend the Court’s December

16, 2021 Pretrial Scheduling Order (Dkt. 61) to extend certain deadlines. Based on the files,

records, and proceedings herein:

       IT IS HEREBY ORDERED THAT:

       1.       The Parties’ Stipulation to Amend the Pretrial Scheduling Order is

GRANTED, as good cause exists to extend certain deadlines, as follows:
            CASE 0:20-cv-01502-JRT-HB Doc. 105 Filed 08/17/21 Page 2 of 2




       2.       The September 1, 2021 deadline for the initial phase of fact discovery is

extended to September 28, 2021 for the limited purpose of taking the Miracle-Ear, Hall, and

McKenzie depositions only; the September 1, 2021 deadline shall remain in place for all

other aspects of fact discovery.

       3.       The September 15, 2021 deadline for non-dispositive motions related to fact

discovery is extended to October 12, 2021 for the limited purpose of bringing non-

dispositive motions related to the Miracle-Ear, Hall, and McKenzie depositions or to address

non-dispositive issues identified as a result of the deposition testimony of Miracle-Ear, Hall,

and McKenzie only; the September 15, 2021 deadline shall remain in place for non-

dispositive motions related to any other aspects of fact discovery.

       4.       No other deadline in the Pretrial Scheduling Order (Dkt. 61) is moved or

extended.

IT IS SO ORDERED.


Dated: August ___, 2021                             ___________________________
                                                    Hildy Bowbeer
                                                    United States Magistrate Judge




                                                2
